Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Romania on 3 June 2020. It is noted, however, that applicant has not filed a certified copy of the U2020/00021 application as required by 37 CFR 1.55.
The examiner notes that a translation of the foreign priority document was filed on 21 July 2020, however, this is not a certified copy of the foreign priority document. 
See MPEP § 215, II – Certified Copy of Foreign Application, Meaning of “Certified Copy”.
Status of Claims
Claims 1-15 are pending.
Claims 5-7 are objected to.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “119” (see Fig. 7b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "103" (see Figs. 34 and 34a) and "115" (see Fig. 34b) have both been used to designate the nob (paragraph [0071] of the present specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “115” has been used to designate both a pivot rod (see Fig. 26) and a nob (see Fig. 34b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 3, the examiner suggests that “(not shown)” be removed as it is unnecessary.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the limitations “means of a mechanism enabling a lid (102) to move sideways relative to the other two parts” (lines 6-7), “means of encasing (106, 107) the front polarizer” (line 11), and “means for rotating (103, 115) the front polarizer” (line 14) are all being interpreted under 35 USC 112(f).
“Means of a mechanism enabling a lid to move sideways relative to the other two parts” is described in the present specification as being a “hinge-type joint or other fastening mechanism” (see paragraph [0058]).
“Means of encasing the front polarizer” is described in the present specification as being an inner ring (see paragraph [0011] and claim 3).
“Means for rotating the front polarizer” is described in the present specification as being an outer ring (see paragraph [0011] and claim 3).
Regarding claim 5, the limitation “means for fastening the lid (102)” is being interpreted under 35 USC 112(f).
“Means for fastening the lid” is described in the present specification as being a “hinge-type joint or other fastening mechanism” (see paragraph [0058]).
Regarding claim 3, the limitation “the means for enclosing the front polarizer” (see lines 1-2) is NOT being interpreted under 35 USC 112(f) because the claim includes sufficient structure to perform the claimed function.
Regarding claim 9¸ the limitation “means adapted for incorporating into the luminaire” (see lines 1-2) is NOT being interpreted under 35 USC 112(f) because the claim includes sufficient structure to perform the claimed function.
Regarding claim 13, the limitation “means for mounting the front polarizer” (see lines 1-2) is NOT being interpreted under 35 USC 112(f) because the claim includes sufficient structure to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in line 4, the limitation “the optically layered device” lacks sufficient antecedent basis in the claim. 
The examiner suggests that it be changed to “the layered optical device”.
Regarding claim 3, in lines 1-2, the limitation “the means for enclosing (106, 107) the front polarizer (108)” lacks sufficient antecedent basis in the claim.
The examiner suggests that it be changed to “the means of encasing (106, 107) the front polarizer (108)” in order to match the limitation in claim 1 (see line 11 of claim 1).
Allowable Subject Matter
Claims 5-7 are objected to.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a layered optical device comprising means for fastening the lid, which enable a lateral rotational movement in relation to the front polarizer and the rear polarizer, and allow the position of the birefringent component to be adjusted relative to the two polarizers, as generally set forth in claim 5, the device including the totality of the particular limitations recited in claim 1, from which claim 5 depends.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that they depend from claim 5, which is objected to above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Uk et al. (KR 20130101334, all citations are to the attached English language machine translation) (hereafter Uk), in view of Thorlabs (Fast-Change Lens Tube Filter Holder, 2014) (hereafter Thorlabs).
Regarding claims 1 and 15, Uk discloses a layered optical device, comprising: three main parts, comprising: 
a rear part, 
a front part, and 
a middle part that is placed between the rear part and the front part (see at least Fig. 2, where first polarizer 10 is the front part, birefringence medium 20 is the middle part, and second polarizer 30 is the rear part), in which: 
the rear part is designed to incorporate a rear polarizer (see at least Fig. 2 and page 6, 5th paragraph, where the second polarizer 30 is the rear part); 
the front part includes:
a front polarizer; 
means of encasing the front polarizer which allow rotation of the front polarizer around its center of mass relative to the rear polarizer; and 
means for rotating the front polarizer (see at least Fig. 2 and page 6, 3rd paragraph, where the first polarizer 10 is the front part, the gear teeth on the outer periphery of the first polarizer 10 is the means for encasing the front polarizer and the gear 11 is the means for rotating the front polarizer); and 
the middle part comprises of a birefringent component which allows visualization of light passing through it under phenomenon of birefringence, refractive, and polarization (see at least Fig. 2 and page 6, 10th paragraph, where birefringent medium 20 is the middle part and operates to pass certain colors through the front polarizer), and 
wherein the layered optical device is configured such that the intensity and color spectrum of the light passing through it are determined by the angle of rotation of the front polarizer relative to the rear polarizer, the optical characteristics of the birefringent component, the position of the birefringent component in relation to the front polarizer and the rear polarizer and a viewing angle (see at least Fig. 2 and page 6, 10th paragraph, which describes the operation of the device).
Uk does not specifically disclose that the middle part comprises means of a mechanism enabling a lid to move sideways relative to the other two parts and that a middle channel is adapted to allow interchangeability of the birefringent components.
However, Thorlabs teaches a mechanism enabling a lid to move sideways relative to the adjacent sides of a lens tube thus allowing interchangeability of the optical components (see the figures and the description of the fast-change lens tube filter holder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uk to include the teachings of Thorlabs so that the middle part comprises means of a mechanism enabling a lid to move sideways relative to the other two parts and that a middle channel is adapted to allow interchangeability of the birefringent components for the purpose of allowing for the easy and efficient interchange of the birefringent material in order to obtain a variety of optical effects.
Regarding claim 2, Uk as modified by Thorlabs discloses all of the limitations of claim 1.
Uk also discloses that each of the front polarizer and the rear polarizer comprises a linear, circular, elliptical, or rotary polarization filter (see at least Page 3,  5th paragraph, where the polarizing means can be linear or circular) and is configured so that the intensity of the polarized light passing through the optically layered device is adjustable by rotating the front filter using its means of rotating relative to the rear filter (see at least Fig. 2, where the polarizers can be rotated independently of each other).
Regarding claim 8, Uk as modified by Thorlabs discloses all of the limitations of claim 1.
Uk also discloses that the layered optical device is adapted to be incorporated in a luminaire such as a wall lamp, a ceiling lamp, a desk lamp, or other similar lighting devices (see at least Page 6,  8th paragraph, where the device includes a light source such as a LED r a cold cathode fluorescent lamp and Page 1, Technical Field section, where the device can be used for various applications as outdoor decorations or decorative interior of the indicator, advertising, signage, and buildings).
Regarding claim 12, Uk as modified by Thorlabs discloses all of the limitations of claim 1.
Uk also discloses that the layered optical device is adapted to be incorporated into a clock (see at least page 11, 2nd paragraph, where the device can be a clock).
Regarding claim 14, Uk as modified by Thorlabs discloses all of the limitations of claim 1.
Uk also discloses that the layered optical device has a polygonal or circular shape (see at least Fig. 2, where the shape can be understood to either be rectangular, which is polygonal, or circular shaped, depending on which portion of the device is used to ascertain the shape).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uk et al. (KR 20130101334, all citations are to the attached English language machine translation) (hereafter Uk), in view of Thorlabs (Fast-Change Lens Tube Filter Holder, 2014) (hereafter Thorlabs) as applied to claim 1 above, and further in view of Newport (Linear Polarizers, 2016) (hereafter Newport) and Whitney (US 5,999,317) (hereafter Whitney).
Regarding claim 3, Uk as modified by Thorlabs discloses all of the limitations of claim 1.
Uk as modified by Thorlabs does not specifically disclose that the means of encasing the front polarizer, which enable the rotation of the front polarizer in a front channel, are formed by two rings including an outer ring, which is configured to be mounted in a front channel, and an inner ring, which is configured to encase the front polarizer and rotate it inside the outer ring.
However, Newport teaches that linear polarizers can be mounted in ring shape holders, where such a holder can be the claimed inner ring (see the figures of the various linear polarizers which comprise a ring-shaped holder encasing the polarizer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uk as modified by Thorlabs to include the teachings of Newport so that the means of encasing the front polarizer includes an inner ring, which is configured to encase the front polarizer for the purposes of protecting the front polarizer.
Uk as modified by Thorlabs and Newport does not specifically disclose that the means of encasing the front polarizer, which enable the rotation of the front polarizer in a front channel, are formed by two rings including an outer ring, which is configured to be mounted in a front channel, and an inner ring, which is configured to rotate it inside the outer ring.
However, Whitney teaches a device comprising two polarizers and means of encasing a polarizer, which enables the rotation of the polarizer in a channel, formed by an outer ring within which the polarizer rotates (see at least Fig. 2 and Col. 4, lines24-37, where second polarizer 24 is located within frame 26, such that frame 26 is an outer ring that allows for the rotation of the second polarizer 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uk as modified by Thorlabs and Newport to include the teachings of Whitney so that the means of encasing the front polarizer, which enable the rotation of the front polarizer in a front channel, are formed by two rings including an outer ring, which is configured to be mounted in a front channel, and an inner ring, which is configured to rotate it inside the outer ring for the purpose of allowing the polarizer to rotate while maintaining its position relative to the other polarizer (see Fig 2 of Whitney).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uk et al. (KR 20130101334, all citations are to the attached English language machine translation) (hereafter Uk), in view of Thorlabs (Fast-Change Lens Tube Filter Holder, 2014) (hereafter Thorlabs) as applied to claim 1 above, and further in view of Physierge (“Demo: Plastic Wrap between Crossed Polarizers (Birefringence)”, 2020) (hereafter Physierge).
Regarding claim 4, Uk as modified by Thorlabs discloses all of the limitations of claim 1.
Uk also discloses that the birefringent component comprises a birefringent material such as cellophane, wherein theses material are configured to be incorporated into the birefringent component according to predetermined birefringent optical characteristics and light intensity and color spectrum desired (see at least page 9, 5th paragraph, where the birefringence medium can comprise cellophane).
Uk does not specifically disclose that the cellophane comprises strips arranged in a three-dimensional shape.
However, Physierge teaches a device comprising two polarizers and a birefringent material, where the birefringent material comprises strips of plastic wrap that are stacked and arranged to form shapes and colors (see the demo video, particularly around 2:36, which demonstrates the colors and shapes achieved by stacking strips of plastic wrap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uk as modified by Thorlabs to include the teachings of Physierge so that the cellophane comprises strips arranged in a three-dimensional shape for the purposes of achieving a variety of shapes and colors.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uk et al. (KR 20130101334, all citations are to the attached English language machine translation) (hereafter Uk), in view of Thorlabs (Fast-Change Lens Tube Filter Holder, 2014) (hereafter Thorlabs) as applied to claim 8 above, and further in view of Sonneman et al. (US 2019/0162396) (hereafter Sonneman).
Regarding claim 9, Uk as modified by Thorlabs discloses all of the limitations of claim 8.
Uk also discloses that the rear part of the housing comprises a light source (see at least page 6, 8th paragraph, where the device includes a light source such as LEDs).
Uk as modified by Thorlabs does not specifically disclose that means adapted for incorporation into the luminaire are: the rear part of the housing comprising a light source mounted on an inner circumference of the housing in the rear part, and wherein a posterior canal is adapted to comprise at least one light guide plate, at least one light reflecting film, and a light diffusion plate that is placed between the light guide plate and the rear polarizer.
However, Sonneman teaches a luminaire (see at least the abstract), comprising a rear part of a housing comprising a light source mounted on an inner circumference of the housing in the rear part, and wherein a posterior canal is adapted to comprise at least one light guide plate, at least one light reflecting film, and a light diffusion plate that is placed between the light guide plate and the external area (see at least Fig. 3 and paragraph [0029], where 150 are LEDs that comprise the light source, 152 is the light guide plate, 154 is a reflecting film, and 158 is a diffuser).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uk as modified by Thorlabs to include the teachings of Sonneman so that means adapted for incorporation into the luminaire are: the rear part of the housing comprising a light source mounted on an inner circumference of the housing in the rear part, and wherein a posterior canal is adapted to comprise at least one light guide plate, at least one light reflecting film, and a light diffusion plate that is placed between the light guide plate and the rear polarizer for the purpose of providing uniform illumination across the entire device.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uk et al. (KR 20130101334, all citations are to the attached English language machine translation) (hereafter Uk), in view of Thorlabs (Fast-Change Lens Tube Filter Holder, 2014) (hereafter Thorlabs) as applied to claim 1 above, and further in view of Meerbeek et al. (US 2019/0394855) (hereafter Meerbeek).
Regarding claims 10 and 11, Uk as modified by Thorlabs discloses all of the limitations of claim 1.
Uk as modified by Thorlabs does not specifically disclose that the layered optical device is adapted to be incorporated into a piece of furniture or into a wall or a room divider.
However, Meerbeek teaches a luminaire that can be incorporated in a piece of furniture or a wall (see at least paragraph [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uk as modified by Thorlabs to include the teachings of Meerbeek so that the layered optical device is adapted to be incorporated into a piece of furniture or into a wall or a room divider for the purpose of using the device as a luminaire in any of a variety of known applications in order to eliminate the environment in which it is placed (see paragraph [0047] of Meerbeek).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uk et al. (KR 20130101334, all citations are to the attached English language machine translation) (hereafter Uk), in view of Thorlabs (Fast-Change Lens Tube Filter Holder, 2014) (hereafter Thorlabs) as applied to claim 1 above, and further in view of Whitney (US 5,999,317) (hereafter Whitney).
Regarding claim 13, Uk as modified by Thorlabs discloses all of the limitations of claim 1.
Uk as modified by Thorlabs does not specifically disclose that means for mounting the front polarizer, which allow the front polarizer to rotate relative to the rear polarizer and the birefringent component, comprise a pivoted rod, wherein these means allow the front polarizer, the rear polarizer, and the birefringent component to be mounted and rotated around the pivot rod in predetermined positions, which helps in obtaining predetermined values of light intensity and color frequencies.
However, Whitney teaches a device comprising two polarizers and means for mounting a polarizer comprising a pivot rod (see at least Fig. 8 and Col. 5, lines 48-53, where motor shaft 72 is a pivoted rod).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uk as modified by Thorlabs to include the teachings of Whitney so that means for mounting the front polarizer, which allow the front polarizer to rotate relative to the rear polarizer and the birefringent component, comprise a pivoted rod, wherein these means allow the front polarizer, the rear polarizer, and the birefringent component to be mounted and rotated around the pivot rod in predetermined positions, which helps in obtaining predetermined values of light intensity and color frequencies for the purpose of substituting a known mechanism for rotating a polarizer in order to obtain predictable results such as the efficient control of rotation.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
K&F Concept, "X Pro Square Filters Holder System", available at least as of 23 January 2022, https://www.kentfaith.com/square-filters, accessed online 17 October 2022, discloses a hinge-type joint for fastening the lid which enables a lateral rotational movement in relation to the holder. This is not prior art as the examiner was not able to establish a date for the device prior to the priority date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872  

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872